
	

114 HR 1047 : Housing Assistance Efficiency Act
U.S. House of Representatives
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1047
		IN THE SENATE OF THE UNITED STATES
		July 15, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To authorize private nonprofit organizations to administer permanent housing rental assistance
			 provided through the Continuum of Care Program under the McKinney-Vento
			 Homeless Assistance Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Housing Assistance Efficiency Act. 2.Authority to administer rental assistanceSubsection (g) of section 423 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11383(g)) is amended by inserting private nonprofit organization, after unit of general local government,.
 3.Reallocation of fundsParagraph (1) of section 414(d) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11373(d)(1)) is amended by striking twice and inserting once.
		
	Passed the House of Representatives July 14, 2015.Karen L. Haas,Clerk
